IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20636
                         Conference Calendar



SAMMIE NORMAN ENGLISH,

                                            Plaintiff-Appellant,

versus

MELINDA HOYLE BOZARTH,

                                            Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                         USDC No. 97-CV-3076
                         - - - - - - - - - -

                            June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Sammie Norman English, Texas prisoner # 347034, appeals the

district court’s dismissal of a 42 U.S.C. § 1983 suit brought

against Melinda Bozarth, director of the Texas state parole

division.   On appeal, English argues that the parole board

illegally revoked his parole because the revocation proceeding

occurred more than 120 days after he was arrested.      See Tex.

Crim. Proc. Code Ann. art 42.18 § 14(a), codified at Tex. Gov’t

Code Ann. § 508.281 (requiring a revocation hearing to occur


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-20636
                                 -2-

between 70 and 120 days after arrest).

     English’s suit is not cognizable under § 1983.     See Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994).     To recover damages for

allegedly unconstitutional conviction or imprisonment, or for

harms caused by actions whose unlawfulness would render a

conviction or sentence invalid, a § 1983 plaintiff must first

prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas

corpus.   Id.   The holding in Heck has also been applied to claims

attacking the validity of the parole proceedings.     See McGrew v.

Texas Bd. of Pardons & Paroles, 47 F.3d 158, 161 (5th Cir. 1995).

English has neither alleged nor proven that his sentence has been

invalidated.    See Heck, 512 U.S. at 487.   Consequently, the

district court’s order dismissing English’s § 1983 suit is

AFFIRMED.